                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOSHUA HUGHES,                                  )
                                                 )
               Plaintiff,                        )
                                                 )       2: 18-cv-01235
                       V.                        )
                                                 )
NATIONWIDE BANK,                                 )
                                                 )
               Defendant.                        )

                                    MEMORANDUM OPINION

Mark R. Hornak, Chief United States District Judge

       Pending before the Court is Plaintiff Joshua Hughes' s latest motion, which is entitled

"Plaintiffs Conditional Motion nunc pro tune for Leave to File Second Amended Complaint and

Request Leave to Conduct Limited Discovery as to Jurisdiction, Or in the Alternative, Request to

Transfer Case Pursuant to 42 Pa. C.S.A. § 5103(b)." (2d Mot. to Amend, ECF No. 60.) For the

reasons stated below, the Second Motion to Amend is denied.

       Plaintiff initiated this action individually and on behalf of all others similarly situated

against Defendant Nationwide Bank on September 17, 2018. (Op., ECF No. 56, at 3; Compl.,

ECF No. 1.) The Complaint states that "[t]his consumer protection class action seeks equitable,

declaratory, and monetary relief to redress Defendant's pattern and practice to fail to provide

commercially reasonable post-repossession consumer disclosure notices." (Compl.    ~   2.)

       Defendant answered the Complaint and filed a Motion for Partial Judgment on the

Pleadings under Federal Rule of Civil Procedure 12(c)-seeking dismissal of Count II of

Plaintiffs Complaint for failure to state a claim and lack of standing-and a Motion to Dismiss

Plaintiffs Class Allegations under Rule 23(d)(l)(D). (Def.'s Answer, ECF No. 29; Def.'s Mot.


                                                     1
for Partial J. and Mot. to Dismiss, ECF No. 30.) Instead of filing a response to the Motion for

Partial Judgment, Plaintiff filed a flurry of motions seeking various forms of relief. (See Mot. to

Determine Choice of Law, ECF No. 38; Mot. to Amend, ECF No. 45; Mot. to Stay, ECF No.

47.) The Court denied the Motion to Stay with the following Order:

        Plaintiff has already been granted (over the objections of opposing counsel)
        limited discovery as provided for in this Court's January 8, 2019, Order [22].
        Then, Plaintiff informed the Court that he intended to amend his Complaint [1]
        for the very purpose of "pleading the choice of law issue in the alternative" (ECF
        No. 41 ). Plaintiff now seeks more discovery on the issue of choice of law in order
        to respond to a motion that would become moot if Plaintiff is granted leave to file
        an amended complaint. Plaintiffs most recent request for another substantial
        deviation from the Federal Rules of Civil Procedure is therefore denied. At this
        juncture, Defendant's response to the Motion to Amend/Correct [45] remains due
        on or before 04/02/2019. Plaintiff shall not file a reply to his Motion to Determine
        Choice of Law [38] until the Court has resolved [45], should [38] remain live.
        While the Court provided Plaintiff some leeway to gather information about his
        case prior to formal discovery, the Court intends to manage this case in
        accordance with the Federal Rules of Civil Procedure: complaint, Rule 12
        response, discovery--in that order, absent good cause, which (at this point)
        Plaintiff has not demonstrated.

(Order, ECF No. 48.)

        In a detailed Opinion, the Court denied Plaintiffs Motion to Amend. First, the Proposed

Amended Complaint ("PAC") failed to adequately plead subject-matter jurisdiction. While

Plaintiffs Initial Complaint (ECF No. 1) asserted subject-matter jurisdiction on the basis of

diversity jurisdiction under 18 U.S.C. § 1332(a) and (d), the PAC only asserted subject-matter

jurisdiction under 18 U.S.C. § 1332(d), commonly referred to as "CAFA jurisdiction." 1 The

Court sua sponte concluded that the PAC failed to establish CAF A jurisdiction because it merely

alleged that "at least one class member is a citizen of a different state than Defendant." (ECF No.



1 The Class Action Fairness Act of2005 (CAFA) "confers on district courts 'original jurisdiction of any civil action'

in which three requirements are met: (1) an amount in controversy that exceeds $5,000,000, as aggregated across all
individual claims; (2) minimally diverse parties; and (3) that the class consist of at least 100 or more members
('numerosity requirement')." Judon v. Travelers Prop. Cas. Co. ofAm., 773 F.3d 495, 500 (3d Cir. 2014) (quoting
28 U.S.C. § 1332(d)(2), (5)(8), (6); and Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345, 1347 (2013)).

                                                              2
45-1   ~   24.)) But, there were no allegations of the citizenship of any class member, including

Plaintiff, rendering the basis of CAF A jurisdiction "entirely conclusory." Carter v. HealthPort

Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016). Because the PAC failed to establish the citizenship

of any purported class member or even Plaintiff himself, the PAC failed to establish subject-

matter jurisdiction under § 1332(d). As such, the Court denied the Motion to Amend without

prejudice to Plaintiff curing this simple error. However, this defect-failing to establish

minimally diverse parties-also appeared in the Initial Complaint, and it is a defect that is

similarly fatal to § 1332(a) diversity jurisdiction. 2 Because the Initial Complaint failed to plead

subject-matter jurisdiction, the Court dismissed the Initial Complaint without prejudice to

Plaintiff curing this "likely curable" defect. (Op. at 3.)

           Because the Court assumed that the subject-matter jurisdiction defect would be an "easy

fix," the Court's Opinion went on to address the core arguments presented in the Motion to

Amend, relating to what state law applies to Plaintiff's individual and class claims. Plaintiff's

Complaint asserted that his own individual claims fall under the Pennsylvania UCC, but the

Complaint's class description included individuals from other states, in which cases the

equivalent statute in that state applies to the individual proposed class member's claims. (Op. at

4.) But Plaintiff sought leave to amend the Initial Complaint to plead that Ohio substantive law

applies to his individual UCC claims and to amend the class and subclass descriptions and to

include "alternative" classes and subclasses. (PAC~~ 9, 26.)




2 Because Plaintiff failed to plead his own citizenship, he could not establish jurisdiction on the basis of diversity of

citizenship. "Plaintiff's references to the individuals as 'residents' rather than 'citizens' are 'jurisdictionally
inadequate.' Mere residency is insufficient for purposes of diversity of citizenship." Coulter v. Tatananni, No. 17-
629, 2017 U.S. Dist. LEXIS 102900, at *6 (W.D. Pa. June 30, 2017) (quoting McNair v. Synapse Group, Inc., 672
F.3d 213, 219 n.4 (3d Cir. 2012)). "The burden of establishing federal jurisdiction rests with the party asserting its
existence." Lincoln Benefit Life Co. v. AEI life, LLC, 800 F.3d 99, 105 (3d Cir. 2015).

                                                                 3
        The Court ultimately concluded that Pennsylvania law applied to Plaintiffs individual

claims. The Court Ordered that any Second Proposed Amended Complaint comply with that

determination. (Op. at 22.) Furthermore, the Opinion included the following observations:

        The Court instructs Plaintiff that he shall adhere to this Court's Local Rules ....
        The Court also notes that Plaintiff has thus far taken an incredibly freewheeling
        approach to this litigation. Some examples include responding to motions with
        motions (e.g., responding to ECF No. 30 with ECF No. 38), seeking a plethora of
        discovery before his own pleadings are even fixed (ECF Nos. 12, 47), filing
        notices of mediation out of compliance with the Local Rules (ECF Nos. 52, 53),
        and even filing a letter with the Court requesting amendments to the Court's
        Order granting Plaintiff the relief he himself sought (ECF No. 28). Whether these
        actions are tactics aimed at antagonizing the opposition or a product of simple yet
        brazen disregard for established procedures is unclear, but this Court has had
        enough of it and will continue to expect that the lawyers in this case will conduct
        themselves in accordance with applicable rules and standards.

(Op. at 16 n.16.)

        [l]t does strike the Court that Plaintiff does not yet have a full grasp on the scope
        and nature of his own proposed class action, which, in turn, makes it extremely
        difficult for Defendant to respond to such a pleading and, as already evident on
        this docket, drums up extensive motion practice on the pleadings. The Court
        granted Plaintiff some preliminary discovery to help Plaintiff shape his case,[3]
        but this Court will not further indulge Plaintiffs wash-rinse-repeat style of faulty
        pleadings. Plaintiff will be given the one final opportunity to amend provided by
        this Opinion.

(Id. at 22 n.21.)

        The Court granted Plaintiff "another, final, opportunity to move anew for amendment,"

with a Court-imposed deadline of May 31, 2019. (Op. at 22 (emphasis added); Order, ECF No.




3 Shortly after the Court granted Defendant's Motion for Extension of Time to File Answer, ECF No. 13, Plaintiff
moved for "leave to engage in discovery and to compel 26(f) conference." (ECF No. 14.) The Court granted that
request and ordered Defendant to tum over specific information, in hopes that it would expedite the pre-discovery
phase and narrow the dispute between the parties. (ECF No. 22.) The Court then declined Plaintiff's "suggestion"
that the Court's Order be "clarified" with additional language drafted by the Plaintiff. (ECF Nos. 23, 42.)


                                                             4
57.) Plaintiff then filed his Second Motion to Amend (with no accompanying brief in support and

out of time) on June 1, 2019. (2d Mot. to Amend. )4

           Contrary to the title of Plaintiffs Motion, Plaintiff does not seek, at this time, leave to

amend his initial Complaint. Rather, Plaintiff admits that he is "not able to cure the procedural

deficit regarding subject matter jurisdiction ... because Plaintiffs counsel does not have a good

faith belief that the CAFA requirements have been satisfied." (2d Mot. to Amend 14.) While the

Court's prior Opinion focused on Plaintiffs failure to plead minimum diversity in both the initial

Complaint and PAC, Plaintiff now asserts that the problem he faces is that he has no "good faith

belief' that there are a sufficient number of putative class members in the main class of the initial

Complaint (i.e. the numerosity requirement) to trigger CAFAjurisdiction. 5 (Id. 15.) Plaintiff

requests leave to propound two interrogatories on defendant:

           A. Admit that, after investigation, the Bank affirms that there are at least 100
              putative class members in the Main Class of the proposed Second Amended
              Complaint;

           B. Admit that, after investigation, the Bank affirms that the amount in
              controversy as reflected in the proposed Second Amended Complaint exceeds
              five million dollars.

(Id., 8.)

           Only once Defendant responds in the affirmative would Plaintiff move for leave to file a

Second Proposed Amended Complaint. (Id. 19.) If Defendant responds in the negative, Plaintiff

will then request the matter be transferred to state court. (Id.         1 10.) Plaintiff admits that he seeks
transfer in order to "ensure the tolling of this claim for Plaintiff and absent putative class

members." (Id.       1 11.) Plaintiff then cites "illness and computer difficulty" as the reasons for his

4
    Plaintiff did not file a reply to Defendant's response.

5Of course, this begs the question of why Plaintiff filed the Initial Complaint, which pied CAF A jurisdiction,
without a good faith belief that the initial Complaint met the CAFA requirements.

                                                               5
late filing. (Id.    1 13.) The only question facing the Court at this juncture is whether Plaintiff will
be given leave to propound the interrogatories on Defendant. 6 The answer to that question is no.

           Plaintiffs civil action was dismissed without prejudice. Plaintiffs request for discovery

prior to filing an operative complaint runs afoul of the applicable Federal Rules of Civil

Procedure. "The American legal system does not permit pre-action discovery." Frigerio v.

United States, No. 10-9086, 2011 U.S. Dist. LEXIS 87470, at *1 (S.D.N.Y. Aug. 5, 2011). Only

Rule 27 addresses discovery "before an action is filed," and it "is limited to those situations

where a claim already exists, but for some reason cannot yet be brought, and it is important that

testimony be preserved." Id. at *2. Courts agree that Rule 27 "is not a grant of authority to take

discovery in order to gather enough evidence to bring a claim." Id.; see also Talley v. lonota, No.

18-11, 2018 U.S. Dist. LEXIS 30122, at *4 (E.D. Pa. Feb. 26, 2018) (denying plaintiffs Rule 27

petition seeking depositions in order to pursue a§ 1983 civil suit); In re Hickey, No. 4: 17-MC-

00522, 2017 U.S. Dist. LEXIS 156386, at *3 (M.D. Pa. Sep. 25, 2017) (noting this Circuit's

"decisive rejection" of attempts to use Rule 27 "as a mechanism to draft a complaint"); Shuker v.

Smith & Nephew PLC, No. 13-6158, 2015 U.S. Dist. LEXIS 106816, at *8 (E.D. Pa. Aug. 13,

2015) (denying motion for discovery filed before filing a further amended complaint and noting

that the Federal Rules of Civil Procedure do not authorize pre-complaint discovery outside the

scope of Rule 27); 8A Charles Wright & Arthur R. Miller, Federal Practice and Procedure§

2071 (3d ed.).

           In Frigerio, the district court granted the defendant's motion to dismiss the plaintiffs

amended complaint. 2011 U.S. Dist. LEXIS 80708, at *43 (S.D.N.Y. July 21, 2011). The district

court closed the case but gave the plaintiff leave to amend his malicious prosecution claim. Id.

Instead of filing a second amended complaint, the plaintiff moved for jurisdictional discovery "to

6   To the extent that Plaintiff seeks to be excused for the untimely filing of his Motion, that request is granted.

                                                                   6
determine whether there exists such a basis for an Amended Complaint." 2011 U.S. Dist. LEXIS

87470, at* 1. The Southern District of New York denied the plaintiff's request, concluding that

pre-action discovery is "impermissible," and "[i]f plaintiff can state such a claim now, he should

do so within the time limit set in the July 21 Opinion and Order." Id. at *5.

         The Court, therefore, denies Plaintiff's request. Plaintiff is now out of time to file a

Second Proposed Amended Complaint, and his counsel admitted in his motion that he is not able

to cure his jurisdictional deficiencies. (2d Mot. to Amend ,i,i 4, 7.) This case shall be dismissed

without prejudice for want of federal subject-matter jurisdiction to Plaintiff filing suit in state

court. 7 Further leave to amend is denied, since as noted above, Plaintiff's counsel concedes that

he cannot plead the requisite jurisdictional facts, so leave to amend is futile. Plaintiff has been

given multiple opportunities by this Court to cure his deficiencies within the parameters of the

Federal Rules of Civil Procedure and-despite clear instructions from the Court on how to cure

his deficiencies and warnings from the Court that Plaintiff is bound by the Federal Rules of Civil

Procedure-has failed to do so. Any statute of limitations or tolling issues must be taken up by

the appropriate state court at the appropriate time.




                                                                        Mark R. Hornak
                                                                        Chief United States District Judge

cc:      All counsel ofrecord

Date: July 9, 2019




7 This Court will not entertain any motions to transfer this case to state court. It is well-settled law that when a
federal court lacks subject-matter jurisdiction, "it is powerless to do anything but dismiss the action." Moravian Sch.
Advisory Bd. of St. Thomas, V.l. v. Rawlins, 70 F.3d 270,276 (3d Cir. 1995).


                                                               7
